DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2022 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 16/287,289 on May 26, 2022. Please note: Claim 12 has been amended, and claims 1-11, 18 and 20 have been cancelled, and claims 21 and 22 have been newly added. Claims 12-17, 19, 21 and 22 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Koide et al. (US 20180356668 A1), hereinafter Koide, in view of Horade et al. (US 20160070396 A1), hereinafter Horade, and in further view of Song et al. (US 20170123572 A1), hereinafter Song.

Regarding Claim 12, Koide teaches:
A display device (See FIGS. 1 and 2), comprising:
a base layer (SUB1) including a sensing area with rounded corners (See FIGS. 2 and 3: SUB1 includes a sensing area DA with rounded corners) and a non-sensing area surrounding the sensing area (See FIGS. 2 and 3: SA is a non-sensing area surrounding the sensing area DA);
a plurality of driving electrode patterns (RX) disposed in the sensing area and arranged in a first direction (See FIG. 2: RX disposed in DA and arranged in an X-direction; See also paragraph [0046], lines 5-11, disclosing that RX electrodes can be used for driving);
a plurality of sensing electrode patterns (CE) disposed in the sensing area and arranged in a second direction intersecting the first direction (See FIG. 2: CE disposed in DA and arranged in a Y-direction; See also paragraph [0046], lines 12-15, disclosing that CE electrodes can be used for sensing);
a plurality of touch sensing wirings which driving signals are applied to (See paragraph [0046], disclosing driving signals) and which are disposed in the non-sensing area, wherein each of the plurality of touch sensing wirings is connected to one of the plurality of sensing electrode patterns (See FIG. 5, showing a plurality of touch sensing wirings disposed in the non-sensing area connecting CE to SED, wherein each of the plurality of touch sensing wirings is connected to one of the plurality of sensing electrode patterns CE; See paragraph [0066]); and
a plurality of touch driving wirings disposed in the non-sensing area (See FIG. 2: P and L1 disposed in SA), 
wherein each of the plurality of touch driving wirings is connected to one of the plurality of driving electrode patterns (See FIG. 2: each of P and L1 is connected to one of RX) (See paragraph [0036], lines 1-8), 
wherein the plurality of driving electrode patterns include a first driving electrode pattern disposed adjacent to a first rounded corner of the rounded corners (See FIG. 2: the top driving electrode pattern RX is a first driving electrode pattern disposed adjacent to a first rounded corner (top right corner) of the rounded corners), 
the plurality of touch driving wirings include a first touch driving wiring connected to the first driving electrode pattern (See FIG. 2: P and L1 connected to the top RX corresponds to a first touch driving wiring connected to the first driving electrode pattern; See paragraph [0036], lines 1-8), 
the first touch driving wiring includes a junction portion (P) connected to the first driving electrode pattern (See paragraph [0036], lines 1-8) and a wiring portion (L1) extending from a side surface of the junction portion and bypassing the sensing area (See FIG. 2: L1 extends from a side surface of P and bypasses DA), 
the wiring portion is in contact with the side surface of the junction portion (See FIG. 2: L1 is in contact with the side surface P),
the wiring portion has a first line width defined in a direction intersecting an extending direction of the wiring portion (See FIGS. 2 and 3, illustrating that L1 has a first line width defined in a direction intersecting an extending direction of the wiring portion L1), and
the junction portion has a second line width greater than the first line width (See FIGS. 2 and 3: a line width of P is greater than a line width of L1), and
wherein the junction portion includes: 
	a first area overlapping the first driving electrode pattern in a thickness direction thereof (See FIG. 2: P includes a first area overlapping the first driving electrode pattern RX in a thickness direction thereof), and 
	a second area not overlapping the first driving electrode pattern in the thickness direction thereof, 
wherein a line width of the second area is greater than the line width of the wiring portion (See FIG. 2: a second area not overlapping the first driving electrode pattern RX in the thickness direction thereof, and a line width of the second area is greater than the line width of the wiring portion L1),  
wherein the junction portion of the first touch driving wiring does not overlap other touch driving wirings except the first touch driving wiring among the plurality of touch driving wirings (See FIG. 2: P of the first touch driving wiring does not overlap other touch driving wirings L1 except the first touch driving wiring L1 among the plurality of touch driving wirings L1), and
wherein the junction portion of the first touch driving wiring does not overlap any touch sensing wirings disposed in the non-sensing area (See FIG. 2: P of the first touch driving wiring does not overlap any touch sensing wirings disposed in the non-sensing area).
Koide does not explicitly teach:
a guard wiring which a reference voltage is applied to;
wherein the junction portion includes: 
	a first area overlapping a rounded portion of the first driving electrode pattern in a thickness direction thereof,
wherein the guard wiring is disposed between the wiring portion and a sensing electrode pattern among the plurality of sensing electrode patterns, and
wherein a line width of the guard wiring is smaller than the second line width.
However, in the same field of endeavor, touch panels (Horade, Abstract), Horade teaches:
A junction portion (See FIG. 5B: 17b) includes: 
	a first area overlapping a rounded portion of a first driving electrode pattern (See FIG. 5B: 17a includes a rounded portion of a first driving electrode pattern) in a thickness direction thereof (See FIG. 6, showing how 17b overlaps the rounded portion of 17a in a thickness direction thereof).
Koide contained a device which differed from the claimed device by the substitution of the junction portion including a first area overlapping the first driving electrode pattern in a thickness direction thereof, but not explicitly a first area overlapping a rounded portion of the first driving electrode pattern in a thickness direction thereof. Horade teaches the substituted element of a first area overlapping a rounded portion of a first driving electrode pattern in a thickness direction thereof. Their functions were known in the art to provide a connection between touch driving electrodes and touch driving wiring. The first area taught by Koide could have been substituted with the first area taught by Horade and the results would have been predictable and resulted in forming the junction portion and the portion of the first driving electrode pattern overlapping with the junction portion in a rounded shape.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Koide in view of Horade does not explicitly teach:
a guard wiring which a reference voltage is applied to;
wherein the guard wiring is disposed between the wiring portion and a sensing electrode pattern among the plurality of sensing electrode patterns, and
wherein a line width of the guard wiring is smaller than the second line width.
However, in the same field of endeavor, touch sensing devices (Song, paragraph [0003]), Song teaches:
a guard wiring (GL) which a reference voltage is applied to (See FIG. 4) (See paragraph [0052], last four lines);
wherein the guard wiring is disposed between a wiring portion (TxL_1) and a sensing electrode pattern (Rx_4) among a plurality of sensing electrode patterns (Rx_1 - Rx_5) (See FIG. 4: GL is disposed between TxL_1 and Rx_4), and
wherein a line width of the guard wiring is smaller than a second line width of a junction portion (See FIG. 5: GL has a line width that is smaller than a second line width of a junction portion BG1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Koide in view of Horade) by including the claimed guard wiring (as taught by Song). This modification would be performed by placing the guard wiring GL from FIG. 4 of Song between L1 and a sensing electrode pattern CE in FIG. 2 of Koide. Moreover, as shown in FIG. 5 of Song, the guard wiring has a comparable line width to the wiring portion TxL_1. Therefore, modifying Koide according to Song would result in the line width of the guard wiring being smaller than the second line width taught by Koide because the line width would be substantially equal to the first line width. Doing so would reduce parasitic capacitance and noise from lines, and protect the wiring lines from static electricity (See Song, paragraph [0055]).

Regarding Claim 13, Koide in view of Horade, and in further view of Song teaches all of the elements of the claimed invention, as stated above. Furthermore, Koide teaches:
The display device of claim 12, wherein the plurality of sensing electrode patterns and the plurality of driving electrode patterns are arranged in a matrix form to define a plurality of unit sensing areas (See annotated FIG. 2 below: the plurality of sensing electrode patterns RX and the plurality of driving electrode patterns CE are arranged in a matrix form to define a plurality of unit sensing areas), and
the plurality of unit sensing areas include a first unit sensing area and a second unit sensing area which have different area ratios (See annotated FIG. 2 below: the plurality of unit sensing areas include a first unit sensing area and a second unit sensing area which have different area ratios. These have different area ratios, because a ratio of the area covered with the plurality of sensing electrode patterns and the plurality of driving electrode patterns in each area is different).


    PNG
    media_image1.png
    675
    480
    media_image1.png
    Greyscale


Regarding Claim 14, Koide in view of Horade, and in further view of Song teaches all of the elements of the claimed invention, as stated above. Furthermore, Koide teaches:
The display device of claim 13, wherein an area of the second unit sensing area is greater than an area of the first unit sensing area (See annotated FIG. 2 below: an area of the second unit sensing area is greater than an area of the first unit sensing area), and
the first driving electrode pattern is disposed in the first unit sensing area (See annotated FIG. 2 below: the first driving electrode pattern is disposed in the first unit sensing area).

    PNG
    media_image2.png
    675
    480
    media_image2.png
    Greyscale

Regarding Claim 15, Koide in view of Horade, and in further view of Song teaches all of the elements of the claimed invention, as stated above. Furthermore, Koide teaches:
The display device of claim 12, wherein the sensing area includes a first sensing area (See annotated FIG. 2 below: the sensing area includes a first sensing area), and
wherein the sensing area further includes a second sensing area and a third sensing area protruding from the first sensing area and spaced apart from each other (See annotated FIG. 2 below: the sensing area further includes a second sensing area and a third sensing area protruding from the first sensing area and spaced apart from each other).

    PNG
    media_image3.png
    672
    471
    media_image3.png
    Greyscale

Regarding Claim 16, Koide in view of Horade, and in further view of Song teaches all of the elements of the claimed invention, as stated above. Furthermore, Koide teaches:
The display device of claim 15, wherein the second sensing area includes a rounded corner (See annotated FIG. 2 below: the second sensing area includes a rounded corner), and
the first driving electrode pattern is disposed in the second sensing area (See annotated FIG. 2 below: the first driving electrode pattern RX is disposed in the second sensing area).

    PNG
    media_image3.png
    672
    471
    media_image3.png
    Greyscale

Regarding Claim 17, Koide in view of Horade, and in further view of Song teaches all of the elements of the claimed invention, as stated above. Furthermore, Koide teaches:
The display device of claim 12, further comprising:
a first touch insulating layer (See FIG. 3: 20; See paragraph [0040], lines 1-2) disposed on the plurality of touch driving wirings and including a plurality of contact holes exposing a part of the plurality of touch driving wirings (See FIG. 3: 20 is disposed on P and L1 and including a plurality of contact holes H exposing a part of the plurality of touch driving wirings P and L1), wherein the plurality of driving electrode patterns are disposed on the first touch insulating layer (See FIG. 3: RX are disposed on 20), the plurality of touch driving wirings are in contact with the plurality of driving electrode patterns through at least one of the plurality of contact holes (See FIG. 3: RX and P and L1 are in contact with each other through at least one of the plurality of contact holes H).

Regarding Claim 19, Koide in view of Horade, and in further view of Song teaches all of the elements of the claimed invention, as stated above. Furthermore, Koide teaches:
The display device of claim 12, wherein the junction portion is in contact with the first driving electrode pattern through one of a plurality of contact holes (H) disposed between the junction portion and the first driving electrode pattern (See FIG. 3: P is in contact with the first driving electrode pattern RX through one of a plurality of contact holes H disposed between P and the first driving electrode pattern RX).

Regarding Claim 21, Koide in view of Horade, and in further view of Song teaches all of the elements of the claimed invention, as stated above. Furthermore, Koide in view of Horade, and in further view of Song teaches:
The display device of claim 12, wherein the line width of the guard wiring is smaller than a line width of the first area (See FIG. 3 of Koide: the first area has a line width that is larger than the line width of L1; See FIG. 5 of Horade: the first area has a line width that is larger than the line connected to 17b; Therefore, as discussed in the above rejection, as shown in FIG. 5 of Song, the guard wiring has a comparable line width to the wiring portion TxL_1. Therefore, modifying Koide according to Song would result in the line width of the guard wiring being smaller than a line width of the first area taught by Koide because the line width would be substantially equal to the first line width).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Koide in view of Horade, and in further view of Song as applied to claim 12 above, and further in view of Kanaya (US 20190220123 A1).


Regarding Claim 22, Koide in view of Horade, and in further view of Song does not explicitly teach:
The display device of claim 12, further comprising:
a dummy electrode pattern between the first driving electrode pattern and the sensing electrode pattern, wherein the guard wiring is disposed between the wiring portion and the dummy electrode pattern.
However, in the same field of endeavor, touch sensors (Kanaya, Abstract), Kanaya teaches:
	a dummy electrode pattern (143) between a first driving electrode pattern (142) and a sensing electrode pattern (144) (See paragraph [0062]; See FIG. 6, showing 143 between 142 and 144) (See paragraph [0052] disclosing the driving and sensing functions)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Koide in view of Horade, and in further view of Song) by including a dummy electrode pattern between the first driving electrode pattern and the sensing electrode pattern (as taught by Kanaya). This modification would result in the guard wiring is disposed between the wiring portion and the dummy electrode pattern, because, as discussed with regard to claim 12, Koide was modified according to Song to include the guard wiring disposed between the wiring portion and a sensing electrode pattern. Since the dummy electrode is disposed between the first driving electrode pattern and the sensing electrode pattern according to Kanaya, the guard wiring would also be disposed between the wiring portion and the dummy electrode pattern. Doing so would prevent deterioration of image quality by making it difficult to see the electrode patterns (See Kanaya, paragraph [0062]).

Response to Arguments
Applicant's arguments filed 05/26/2022 have been fully considered but they are moot on the grounds of new rejections.
	Applicant argues (Remarks, pages 7-9) that Koide in view of Horade does not teach the amended limitations of claim 12. These arguments are rendered moot on the grounds of new rejections. Specifically, Song has been introduced to render the amended limitations obvious in combination with Koide in view of Horade. 
	Applicant argues the following specifically (Remarks, pages 7-8): “Applicant furthermore respectfully submits that Kim (US 2011/0316803) does not disclose "wherein is disposed between the wiring portion and a sensing electrode pattern among the plurality of sensing electrode patterns," and "wherein a line width of the guard wiring is smaller than the second line width," as recited in claim 12. The Examiner cited Kim to reject the claimed guard wiring GL3 of original claim 6, which was canceled in the previous reply of 01/26/2022”. The Examiner notes that Kim (US 2011/0316803) was not cited with regard to claim 6, but rather with regard to claim 7. As argued above, the Examiner submits that Song teaches the argued limitations.
	Applicant argues the following specifically (Remarks, page 9): “Applicant respectfully submits that the cited references, either alone or in combination thereof, do not disclose "wherein the line width of the guard wiring is smaller than a line width of the first area," as recited in claim 21”. The Examiner submits that this argument is moot on the grounds of new rejections. Specifically, Song has been introduced to render the new limitations obvious in combination with Koide in view of Horade.
	Applicant argues the following specifically (Remarks, page 10): “Applicant respectfully submits that the cited references, either alone or in combination thereof, do not disclose "a dummy electrode pattern between the first driving electrode pattern and the sensing electrode pattern, and wherein the guard wiring is disposed between the wiring portion and the dummy electrode pattern," as recited in claim 22”. The Examiner submits that this argument is moot on the grounds of new rejections. Specifically, Kanaya has been introduced to render the new limitations obvious in combination with Koide in view of Horade, and in further view of Song.
	For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692